Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant argues Gesch (US 20180105172) and Seekircher (DE 102007012955) fail to teach each and every limitation of the amended claims. In particular, that neither Gesch nor Seekircher teach identifying the type of trailer based upon input from a rear camera and a change in distance of the road feature for each period is determined based on a front input from a front camera. Further, that both Gesch and Seekircher are completely silent to employing both front and rear cameras to monitor the environment surrounding the vehicle, cannot be interpreted to teach the above features, and it would not have been obvious to one of ordinary skill in the art to modify these references to employ both front and rear cameras to determine a safe distance as neither reference has such a suggestion. 
Gesch and Seekircher alone have not been used to reject the newly amended claim. Rather, Pliefke (US 20140160276) has been used to address the deficiencies from the amendment. As such, these arguments are moot. Nonetheless, as stated in the previous Office Action the combination of Gesch and Seekircher teaches controlling a distance between a trailer connected vehicle and a preceding vehicle based upon trailer information and forward vision devices determining distances and that trailer identification is used to adjust the intervehicle distance. 
In regards to claims 3, 7, and 10-12, which depend upon claim 1, Applicant argues are allowable at least by virtue of dependency on an allegedly allowable base claim. This argument is unpersuasive 
In regards to claims 2 and 6, which were rejected by Gesch in view of Seekircher, in further view of Meade (US 20170287320), Applicant argues are that Meade does not remedy the deficiencies of Gesch and Seekircher. This argument is unpersuasive as Meade is not necessary to remedy the deficiencies of Gesch and Seekircher, but instead Pliefke is relied upon. 
In regards to claims 4, 5, and 9, which have been rejected under Gesch in view of Seekircher, in further view of Pliefke, Applicant argues that Pliefke fails to teach the deficiencies stated above and Pliefke is silent as to using a rear camera to identify a type of trailer, as well as the above argued limitations, and it would not have been obvious to one of ordinary skill in the art to rearrange the configuration of Pliefke to have the claimed feature of both front and rear cameras to determine a safe distance to the preceding vehicle, as there is no suggestion to do so in Pliefke. 
However, Pliefke directly teaches a vision system used to identify a just hooked on trailer by a trailer code sticker, the dimensions of the trailer, and other trailer properties which together identify the type of the trailer ([0028]). The vehicle vision system includes cameras ([0023]), at both the front and rear ([0029], Fig 22). This must include identifying the type of trailer either through the trailer code sticker or through the size of the trailer and has both cameras. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Gesch in view of Pliefke and Seekircher, such that both front and rear cameras are used and the trailer type is identified by the rear camera. The motivation to do so is that, as acknowledged by Pliefke, such information allows for improved driver control ([0006]). This is a combination in which the front camera is used to determine the distance to a preceding vehicle as explained by Seekircher and the rear camera is used to identify the trailer, which is then used by the teachings of Gesch to adjust the following distance.

As such, these arguments are unpersuasive, the combination of Gesch, Pliefke and Seekircher reads upon the amended claims and new rejections have been provided below necessitated by this amendment. 
In regards to claim 9, Applicant points out that this claim was previously rejected under Gesch in view of Seekircher and Pliefke, and was misplaced in the office action under an incorrect heading. The Applicant is indeed correct, claim 9 was previously intended to be rejected under Gesch in view of Seekircher and Pliefke and to be under the corresponding heading. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gesch et al. (US 20180105172) in view of Pliefke et al. (US 20140160276) and Seekircher (DE 102007012955).
In regards to claim 1, Gesch teaches a method for controlling a distance of a vehicle to a closest preceding vehicle, whereby the vehicle has a trailer connected thereto (Fig 4), the method comprising: 
determining a velocity of the vehicle; ([0040] vehicle speed is adjusted based on mass and type of trailer attached to the vehicle. A determination of the velocity of the vehicle is necessary to adjust the velocity.)

determining a distance to the closest preceding vehicle; ([0029] the following distance is determined from another vehicle ahead of the vehicle.)
determining a safe distance based on the velocity of the vehicle and the distance to the closest preceding vehicle; (Fig 5, [0040], [0041] solid line represents safe following distance from a preceding vehicle ahead of the vehicle based on velocity.)
determining an extra safe distance based on at least one characteristic of the trailer; (Fig 5, [0040] the dotted and dashed lines represent two cases of additional following distance based on velocity and the weight of the trailer.) and 
performing a control of the distance to the closest preceding vehicle to stay above the safe distance plus the extra safe distance by: ([0041] vehicle is automated to drive such that the following distance is based upon the speed of the vehicles.)
determining a distance to the closest preceding vehicle, ([0029] the following distance is determined from another vehicle ahead of the vehicle.)
comparing the distance to the closest preceding vehicle to the safe distance plus the extra safe distance, ([0041] vehicle is automated to drive such that the following distance is based upon the speed of the vehicles and the vehicle travels at the following distance so it can stop safely. [0029] implemented in an adaptive cruise control system. This necessarily requires checking if the vehicle is at, above, or below the following distance.) and 
controlling the vehicle to reduce the distance to the closest preceding vehicle when the distance to the closest preceding vehicle is greater than the safe distance plus the extra safe distance, ([0041] vehicle is automated to drive such that the following distance is based upon the speed of the vehicles and the vehicle travels at the following distance so it can stop safely. 
controlling the vehicle to increase the distance to the closest preceding vehicle when the distance to the closest preceding vehicle is smaller than the safe distance plus the extra safe distance, ([0041] vehicle is automated to drive such that the following distance is based upon the speed of the vehicles and the vehicle travels at the following distance so it can stop safely. [0029] implemented in an adaptive cruise control system. It is a necessary component of the system that when the vehicle follows at a distance of smaller than the determined following distance, the vehicle is automated to drive at the following distance so it must adjust vehicle control to return to that distance.) and 
	Gesch does not teach: 
identifying a type of the trailer based on a rear input from a rear camera of the vehicle; 
wherein determining a distance to the closest preceding vehicle comprises: 
determining a road feature when appearing for a first time at a back of the closest preceding vehicle, determining a distance to the road feature with a pre-set period, until the road feature is not visible, 
determining a change in distance of the road feature for each period based on a front input from a front camera of the vehicle, and 
summing up the changes in the distance for all periods.
	However, Pliefke teaches a vision system used to identify a just hooked on trailer by a trailer code sticker, the dimensions of the trailer, and other trailer properties which together identify the type 
Further, Seekircher teaches a method of determining distance in which a stationary object adjacent to a preceding vehicle is identified at a first time, the time until the own vehicle passes the object is measured, and this time is used to calculate the distance to the preceding vehicle ([0020], [0021], [0023], [0024]). The images in this method are taken by a camera ([0015]). One of ordinary skill would have recognized that cameras recording video, as in the above situation, record at a set frame rate, where image frames are taken at a known time period. Subsequent analysis of these frames provides a summation similar to the limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify following distance control method of Gesch by incorporating the teachings of Pliefke and Seekircher, such that the cameras are present viewing both the front and rear of the vehicle, the type of a trailer is identified using a rear camera of the vehicle, and the distance to a preceding vehicle is determined by measuring from a first time, how long it takes a stationary object adjacent to the preceding vehicle to be removed from the view of the image taking device. Further, that this is done through successive frames taken at a known rate.
The motivation to include such cameras and use them to identify the trailer is that, as acknowledged by Pliefke, such information can allow for improved driver control ([0006]). The motivation to measure distance in such a way is that, as acknowledged by Seekircher, such a method can be incorporated into driving assistance systems to continuously monitor the distance to a preceding vehicle ([0024]) and to warn a driver if a critical distance to a preceding vehicle is undershot or to automatically control vehicle speed ([0001]).

In regards to claim 3, Gesch, as modified by Pliefke and Seekircher, teaches the method according to claim 1, further comprising:
determining an extra safe distance based on at least one characteristic of the trailer comprises determining the at least one characteristic of the trailer based on the type of the trailer. ([0021] weight of a trailer depends on trailer type and size. [0042] following distance is adjusted based on mass and type of trailer.)

In regards to claim 4, Pliefke teaches determining a trailer angle and trailer travel path for use in steering of a vehicle ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the following distance control method of Gesch, as already modified by Pliefke and Seekircher, by further incorporating the teachings of Pliefke, such that trailer angle may be determined and incorporated into determinations of vehicle control.
The motivation to do so is that, as acknowledged by Pliefke, such information can be used as input for a vision system providing improved driver control ([0006]).

In regards to claim 5, Pliefke teaches determining motion vectors associated with the movement of a trailer ([0052]), which is a model of the motion of the trailer, and is used as input for a vision system to control the vehicle and trailer ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the following distance control method of Gesch, as already modified by Pliefke and Seekircher, by further incorporating the teachings of Pliefke, such that motion vectors of the trailer may be determined which show the behavior of the vehicle, and this information may be incorporated into determinations of how the vehicle may be controlled.


In regards to claim 7, Gesch, as modified by Pliefke and Seekircher, teaches the method according to claim 1, further comprising:
receiving a velocity of the trailer, wherein determining an extra safe distance based on at least one characteristic of the trailer comprises determining the extra safe distance under consideration of the velocity of the trailer. ([0040] vehicle speed is adjusted based on mass and type of trailer attached to the vehicle. A determination of the velocity of the vehicle is necessary to adjust the velocity and because the trailer is directly attached to the vehicle, the vehicle and trailer travel at the same speed. Fig 5, [0040], [0041] safe following distance from a preceding vehicle ahead of the vehicle is determined based on velocity.)

In regards to claim 9, Pliefke teaches that it is conventional to overlay or map driving tunnels on the vehicle's view to visualize directions the vehicle may steer ([0023]). This includes a three dimensional world reconstruction of the nearby environment of the vehicle and trailer used to plan a driving path ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the following distance control method of Gesch, as already modified by Pliefke and Seekircher, by further incorporating the teachings of Pliefke, such that a map of the surrounding environment of the vehicle is constructed and this information used to determine driving instruction, which includes determining the following distance.
The motivation to do so is that, as acknowledged by Pliefke, such information can be used as input for a vision system providing improved driver control ([0006]).

In regards to claim 10, Gesch, as modified by Pliefke and Seekircher, teaches a driving assistance system for a vehicle, wherein the driving assistance system is adapted to perform the method according to claim 1, to control a distance of the vehicle to a closest preceding vehicle. ([0041] vehicle is automated to drive such that the following distance is based upon the speed of the vehicles and the vehicle travels at the following distance so it can stop safely.)

In regards to claim 11, Gesch, as modified by Pliefke and Seekircher, teaches the driving assistance system according to claim 10, wherein the driving assistance system is an adaptive cruise control or an autonomous driving system. ([0029] implemented in an adaptive cruise control system.)

In regards to claim 12, Gesch, as modified by Pliefke and Seekircher, teaches a vehicle with a driving assistance system according to claim 1. ([0029] implemented in an adaptive cruise control system which is part of a vehicle.)

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gesch in view of Pliefke and Seekircher, in further view of Meade et al. (US 20170287320).
In regards to claim 2, Gesch, as modified by Pliefke and Seekircher, teaches the method according to claim 1.
Gesch, as modified by Pliefke and Seekircher, does not teach: wherein he step of determining an extra safe distance based on at least one characteristic of the trailer comprises determining trailer dimensions and determining the extra safe distance under consideration of the trailer dimensions.

It would have been obvious to one of ordinary skill in the art before the effective filing date the application to modify the following distance control method of Gesch, as already modified by Pliefke and Seekircher, by incorporating the teachings of Meade such that trailer dimensions may be communicated to the vehicle and the vehicle may adjust its configuration and control based upon this information.
The motivation to do so is that, as acknowledged by Meade, vehicle configurations may be desirably configured based upon the characteristics of an attached trailer ([0006]). Further, that such communication may allow for less manual and more automated control of the vehicle and trailer ([0043]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers.

In regards to claim 6, Gesch, as modified by Pliefke and Seekircher, teaches the method according to claim 1.
Gesch, as modified by Seekircher, does not teach: further comprising:
receiving odometry data of the trailer,
wherein determining an extra safe distance based on at least one characteristic of the trailer comprises determining the extra safe distance under consideration of the odometry data of the trailer.
However, Meade teaches communicating information, including trailer odometer information ([0041]) between a trailer and the vehicle it is attached to, so that the vehicle may adjust its configuration ([0062]).

The motivation to do so is that, as acknowledged by Meade, vehicle configurations may be desirably configured based upon the characteristics of an attached trailer ([0006]). Further, that such communication may allow for less manual and more automated control of the vehicle and trailer ([0043]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gesch in view of Pliefke and Seekircher, in further view of Hilldore et al. (US 20130028473).
In regards to claim 8, Gesch, as modified by Pliefke and Seekircher, teaches the method according to claim 1.
Gesch, as modified by Pliefke and Seekircher, does not teach: wherein determining a road feature comprises scanning vertically down within road boundaries to identify a big texture change, providing a boundary box around the big texture change, and detecting the road feature within the boundary box. 
However, Hilldore teaches segmenting roads and determining a warning location based upon a bounding box that bounds a change in color of the image, which is used to determine objects in the bounding box ([0066], [0067]). This includes scanning vertically down within road boundaries and the road surface, which is vertically down, is analyzed. 

The motivation to do so is that, as acknowledged by Hilldore, such information and analysis can be used to determine warning areas ([0066], [0067]) which one of ordinary skill in the art would have recognized improves the safety of the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sy et al. (US 20100332049) teaches a method for determining the load associated with a trailer attached to the vehicle, including determining characteristics of the trailer.
Pandy (US 20120119894) teaches adjusting the following distance of a vehicle based on the vehicle's mass and the size of the leading vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661